Opinion issued February
23, 2012

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00710-CV
———————————
In re cypress texas lloyds, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION
Relator, Cypress Texas Lloyds,petitioned for a writ of mandamus challenging
the trial court’s order denying its motion to abate thetrial proceedings in the
underlying casepursuant to an appraisal clause in an insurance policy it issued
to real parties in interest, William and Selma Benjamin.[1]  In its sole issue, relator argues that the
trial court abused its discretion in failing to abate the case after compelling
appraisal pursuant toa mandatory, contractual appraisal clause.
We are
constrained to follow the binding precedent of the Texas Supreme Court inIn re Universal Underwriters of Texas InsuranceCo.,
345 S.W.3d 404, 405–07 (Tex. 2011)(orig. proceeding) (denying mandamus relief
seeking abatement during appraisal process), as construed by this CourtinIn re Cypress Texas Lloyds, No. 01-11-00714-CV,
2011 WL 6413605, at *1–2(Tex. App.—Houston [1st Dist.] Dec. 15, 2011, orig.
proceeding)(mem. op.) (denying mandamus relief with respect to request for
abatement in connection with appraisal clause identical to that at issue in
this case).  See also In re Cypress Texas Lloyds, No. 14-11-00713-CV, 2011 WL
4366984, at *1 (Tex. App.—Houston [14th Dist.] Sept. 20, 2011, orig.
proceeding) (mem. op.) (denying mandamus relief seeking abatement during
appraisal process).
Accordingly, we deny the petition for writ of mandamus.
PER CURIAM
 
Panel consists of Justices Keyes, Bland, and Sharp.
 




[1]           The underlying case is William Benjamin and Selma Benjamin v.
Cypress Texas Lloyds, Crawford & Company, and Lance Coleman, No.
2010-43238 (11th Dist. Ct., Harris Cnty., Tex.), the Honorable Mike Miller,
presiding.